DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swivel coupling rotatably coupling the bottom housing to the top housing for 360-degree rotation (A drawing illustrating how the bottom housing is rotatable to the top housing), and the leash being carried by each of the plurality of co-axial overlapping spool assemblies must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lock and unlock device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The examiner has noticed that “a lock and unlock device” was properly introduced in claim 2. Examiner has assumed that applicant meant to recite the limitations of claim 3 to be dependent on the limitations of claim 2.
Claim 4 recites the limitation "the lock and unlock device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The examiner has noticed that “a lock and unlock device” was properly introduced in claim 2. Examiner has assumed that applicant meant to recite the limitations of claim 3 to be dependent on the limitations of claim 2.
Claims 5-6 are rejected due to their dependency on claim 4. 
Claim 10 recites the limitation "the lighting assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner has noticed that “a lighting assembly” was properly introduced in claim 9. Examiner has assumed that applicant meant to recite the limitations of claim 10 to be dependent on the limitations of claim 9.
Claim 11 fails to properly introduce the device of claim 1. There is insufficient antecedent basis for the limitations in the claim. Applicant should revise the limitations of the claim so that the first step of the method is -providing the pet walking device of claim 1-. Examiner has proceeded with the assumption that applicant intended to provide the pet walking device of claim 1. 
Claims 12-14 are rejected due to their dependency on claim 11. 
Claim 13 line 1 recites “the pet walking device of claim 12”. Did applicant intend for claim 13 to be dependent on the pet walking device of claim 1, the method of claim 12, or dependency on another claim? Examiner has assumed dependency on claim 12, in which if correct, applicant should revise the claim to recite -the method of claim 12-. 
Claim 14 recites the limitation "the lighting assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant should properly introduce this element by revising the limitation to read -a lighting assembly-. It should be noted that even if applicant provides the pet walking device of claim 1 into the method steps of claim 11 as detailed above, that “a lighting assembly” was not properly introduced in claim 1 either and that the element would still need to be properly introduced either in claim 1, claim 11, or claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9,11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiDonato (US 7455034 B2, provided by applicant in IDS dated 06/21/2019).
Regarding claim 1: DiDonato teaches a pet walking device (10) for walking a plurality of pets, comprising: a top housing (34a) with a handle (34) and a bottom housing (12); a swivel coupling (66, Fig. 2) rotatably coupling the bottom housing to the top housing for 360 degree rotation (Col 2 lines 32-35 “The handle is attached to the shaft, which is rotatably supported by a bearing attached to the housing that allows the housing to rotate with respect to the handle, thereby preventing tangling of the leashes.”); a plurality of co-axial overlapping spool assemblies (42,44) independently rotatably disposed within the bottom housing (Fig. 2); a leash carried by each of the plurality of co-axial overlapping spool assemblies (14,16, Fig. 2).
Regarding claim 2: DiDonato teaches the limitations of claim 1 as shown above, and further teaches wherein the top housing (34a) includes a lock and unlock device (38) operably associated with the plurality of co-axial overlapping spool (42,44) assemblies to lock and unlock rotation of the plurality of co-axial overlapping spool assemblies (Col 3, para 7 – Col 4, para 3).
Regarding claim 3: DiDonato teaches the limitations of claim 2 as shown above, and further teaches wherein the plurality of co-axial overlapping spool assemblies (42,44) include a plurality of engagement sections (46,48) that the lock and unlock device engages and disengages to simultaneously lock and unlock rotation of the plurality of co-axial overlapping spool assemblies (Col 3, para 7 – Col 4, para 3).
Regarding claim 4: DiDonato teaches the limitations of claim 2 as shown above, and further teaches wherein the lock and unlock device (38) is movably disposed within the swivel coupling (66) (Fig. 2).
Regarding claim 5: DiDonato teaches the limitations of claim 4 as shown above, and further teaches wherein the lock and unlock device (38) includes a plunger (36) movably disposed within the swivel coupling (66).
Regarding claim 6: DiDonato teaches the limitations of claim 5 as shown above, and further teaches wherein the plurality of co-axial overlapping spool assemblies (42,44) include a plurality of engagement sections (46,48) that the plunger engages(36) and disengages to simultaneously lock and unlock rotation of the plurality of co-axial overlapping spool assemblies (Fig. 2, Col 3, para 7 – Col 4, para 3).
Regarding claim 7: DiDonato teaches the limitations of claim 1 as shown above, and further teaches wherein the plurality of co-axial overlapping spool (42,44) assemblies include respective springs (54,56).
Regarding claim 8: DiDonato teaches the limitations of claim 1 as shown above, and further teaches wherein the handle (34) includes a grip (Fig. 1).
Regarding claim 9: DiDonato teaches the limitations of claim 1 as shown above, and further teaches wherein the bottom housing (12) includes a lighting assembly (32) (Fig. 1, Col 3 lines 14-15 “The front panel 30 may further optionally include an accessory 32. This accessory 32 may be a flashlight”).
Regarding claim 11: DiDonato teaches a method of using the pet walking device of claim 1, comprising: providing the pet walking device of claim 1 (shown above), rotating the bottom housing (12) with respect to the top housing (34a) (Col 2 lines 32-35 “The handle is attached to the shaft, which is rotatably supported by a bearing attached to the housing that allows the housing to rotate with respect to the handle, thereby preventing tangling of the leashes.”); independently rotating the plurality of co-axial overlapping spool assemblies (42,44) relative to each other within the bottom housing for each leash (14,16, Fig. 2).
Regarding claim 12: DiDonato teaches the limitations of claim 11 as shown above, and further teaches wherein the plurality of co-axial overlapping spool (42,44) assemblies include a plurality of engagement sections (46,48) that the lock and unlock device  (36) engages and disengages to simultaneously lock and unlock rotation of the plurality of co-axial overlapping spool assemblies, and the method further comprising: engaging and disengaging the plurality of engagement sections of the co- axial overlapping spool assemblies with the lock and unlock device to simultaneously lock and unlock rotation of the plurality of co-axial overlapping spool assemblies (Col 3, para 7 – Col 4, para 3).
Regarding claim 13: DiDonato teaches the limitations of claim 12 as shown above, and further teaches wherein the lock and unlock device (38) is movably disposed within the swivel coupling (66) to engage and disengage the plurality of engagement sections (46,48) of the co-axial overlapping spool assemblies (42,44) (Fig. 2, Col 3, para 7 – Col 4, para 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,14 are rejected under 35 U.S.C. 103 as being unpatentable over DiDonato (US 7455034 B2, provided by applicant in IDS dated 06/21/2019) as applied to claims 9 and 11 above, and further in view of Blakemore (US 8393302 B1, provided by applicant in IDS dated 06/21/2019).
Regarding claim 10, DiDonato teaches the limitations of claim 9 as shown above and further teaches the lighting assembly (32).
DiDonato fails to teach wherein the lighting assembly includes one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition.
However, Blakemore teaches wherein the lighting assembly can be put in a constant on condition, a flash condition, and an off condition (Col 2 lines 42-48, “Fig. 9A is a close-up corner view of the handle portion of the pet walking device of the present invention showing the light, and push button mechanism and leash lever control. The operation of the push button is as follows: push the button once to turn on the light. Push the button twice, and the light flashes in a repeating flashing mode. Push the button three times, and the light turns off.”). Blakemore does not explicitly teach the circuitry however it is well known in the art that circuitry is often used for means of electrical communication between the push button control and lighting means in order to meet the configurations desired by the user as described in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly as disclosed by DiDonato with the lighting configurations as taught by Blakemore so as to allow for user to select different configurations of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly configuration as disclosed by the modified reference above with the circuity as taught by those with ordinary skill in the art so as to have effective electrical communication between controls and lighting to provide proper illumination as deemed necessary by the user, therefore achieving the predictable result of a more effective system and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 14, DiDonato teaches the limitations of claim 11 as shown above and further teaches the lighting assembly (32).
DiDonato fails to teach wherein the lighting assembly includes one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition, and the method further comprising causing the one or more circuits to put the lighting assembly in a constant on condition, a flash condition, and an off condition.  
However, Blakemore teaches wherein the lighting assembly can be put in a constant on condition, a flash condition, and an off condition, and the method further comprising the lighting assembly in a constant on condition, a flash condition, and an off condition (Col 2 lines 42-48, “Fig. 9A is a close-up corner view of the handle portion of the pet walking device of the present invention showing the light, and push button mechanism and leash lever control. The operation of the push button is as follows: push the button once to turn on the light. Push the button twice, and the light flashes in a repeating flashing mode. Push the button three times, and the light turns off.”). Blakemore does not explicitly teach the circuitry however it is well known in the art that circuitry is often used for means of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly as disclosed by DiDonato with the lighting configurations as taught by Blakemore so as to allow for user to select different configurations of illumination as necessary dependent on the environmental conditions at which time the user and animal are walking, therefore achieving the predictable result of a more efficient system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting assembly configuration as disclosed by the modified reference above with the circuity as taught by those with ordinary skill in the art so as to have effective electrical communication between controls and lighting to provide proper illumination as deemed necessary by the user, therefore achieving the predictable result of a more effective system and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price (US-20190141958-A1), Holmstrom (US-20130008392-A1), Limberis (US-20140000533-A1), Vilardi (US-20190110439-A1), Patt (US-20110314638-A1), O’Brien (US-20140060456-A1), DeBien (US-9560836-B2), Fleming (US-9363982-B2), Shi (US-7784728-B2), and Matt (US-6024054-A) are all within the related field of retractable leashes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619